IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


MELVIN AMODEO,                      :   No. 11 WAP 2017
                                    :
                  Appellant         :   Appeal from the Order of the
                                    :   Commonwealth Court at No. 12 MD 2017
                                    :   entered 2/15/17
            v.                      :
                                    :
                                    :
PENNSYLVANIA DEPARTMENT OF          :
CORRECTIONS,                        :
                                    :
                  Appellee          :




                                  ORDER


PER CURIAM:                                    DECIDED: August 22, 2017


      AND NOW, this 22nd day of August, 2017, the Order of the Commonwealth

Court is hereby AFFIRMED.